Citation Nr: 0524434	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1995.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In her notice of disagreement the veteran limited the issues 
on appeal to those on the title page.  38 C.F.R. §§ 20.200, 
20.201 (2004).  In an August 2004 decision, the Board of 
Veterans' Appeals (Board) reopened the veteran's claims and 
remanded them for additional development.  The development 
ordered has been completed and her claims have been returned 
to the Board for further appellate review.  Stegall v. West, 
11  Vet. App. 268 (1998).  

The issue of service connection for a back disorder is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran complained of bilateral knee pain beginning 
in October 1988.  Early chondromalacia of the patella of the 
right knee was diagnosed.  

2.  In August 1993, the veteran fell and twisted her right 
knee while playing soft ball.  A sprain of the right knee, 
with a strain of the medial collateral ligament and a partial 
tear were diagnosed.  

3.  The evidence demonstrates the veteran had chronic 
bilateral knee pain and laxity of the collateral ligaments in 
service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

2.  A left knee disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants the benefits sought, no further 
consideration of whether the requirements of the VCAA have 
been accomplished is necessary.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).  

Factual Background and Analysis.  The veteran's DD Form 214 
indicates her occupational specialty was machinist mate.  Her 
last duty assignment was aboard the USS Mckee.  

On service enlistment examination in March 1986 no disorders 
of the lower extremities were noted.  No defects of the lower 
extremities were found at service entrance in September 1986.  

October 1988 service medical records reveal the veteran 
complained of both knees giving way when she was going up and 
down ladders.  They had become painful.  Examination of the 
right knee revealed apprehension test was positive for 
grinding.  McMurray's testing was positive for clicking.  The 
knee was stable, but there was slight laxity of the medial 
ligament.  Examination of the left knee did not reveal any 
positive findings, other than slight laxity of the medial 
ligament.  The assessment was right knee, early 
chondromalacia patellae.  

In August 1993, the veteran fell and twisted her right knee 
while playing softball.  Examination revealed effusion and 
decreased range of motion due to pain.  There was tenderness 
over the medial collateral ligament.  Lockman's and Drawer 
sign were negative.  X-rays were within normal limits.  The 
diagnosis was sprain of the right medial collateral ligament.  
The veteran was unable to walk or bear weight for two days 
following the injury.  There was swelling of the 
suprapatellar and medial aspects of the joint.  The veteran 
was ordered to bed rest and to elevate the right leg for two 
days.  The veteran was given a walking knee brace.  Two weeks 
after the injury the veteran was referred to physical 
therapy.  The following month, in September 1993, the 
diagnosis was medial collateral ligament strain with partial 
tear.  Six weeks after the injury, service medical records 
noted the veteran's symptoms of right knee strain were 
improving.  The veteran had been given a hinged brace which 
she would take with her to her new duty station.  Physical 
therapy notes indicated the veteran was advised to continue 
her physical therapy at the Naval Hospital in San Diego after 
her transfer.  

On service separation examination in June 1995 no disorders 
of the lower extremities were noted.  On her Report of 
Medical History the veteran did not check any a history of a 
trick or locked knee.  On the reverse, it was recorded she 
told the examiner she had injured her left knee.  It caused 
the knee to swell, and she had gone to Physical Therapy.  

The first post service records of chondromalacia appear in 
September 2001 VA medical records.  The veteran reported a 
history of an injury in service and requested a neoprene 
brace for her left knee.  The knee was sore in the morning 
and she had sharp pain when playing sports, climbing stairs 
and when she squats.  There was an area along the lateral 
portion of the patella which was tender to palpation.  Valgus 
and varus testing were positive for medial and lateral 
instability of the medial collateral ligament.  In January 
2002, the veteran complained of bilateral knee pain.  

A VA examination of the veteran was conducted in September 
2002.  Her bilateral knee pain had developed in service and 
progressed in severity.  Examination revealed limitation of 
motion of the left knee.  Motion was painful.  McMurray's was 
positive.  Examination of the right knee revealed tenderness 
and pain on motion.  McMurray's was positive.  The diagnosis 
was internal derangement of the knees.  X-rays of the knees 
were negative.  

At her hearing at the RO in January 2003, the veteran 
recalled injuring her knee while playing softball.  After 
service she was next treated for her knee in 1999, when she 
was given a knee brace for her left knee,  (T-5,6).  

The veteran arrived for her November 2004 VA examination 
using a cane.  She told the examiner it was for her right 
knee.  Her right knee bothered her daily.  It swelled 
occasionally and popped.  It had given way and she had 
fallen.  She occasionally used a cane for her right knee.  
Examination of both knees revealed they were tender to 
palpation, medially.  The cruciate and collateral ligaments 
were stable.  McMurray's was negative.  The right knee lacked 
ten degrees of extension.  The diagnosis was chronic strain 
of the right and left knees.  In the opinion of the VA 
examiner: "It was less likely as not that any current knee 
condition was related to military service."  His rationale 
was that the separation examination did not mention any 
disorder of the knees.  

After carefully reviewing the service medical records, the 
Board concluded that a chronic disorder of the right knee was 
diagnosed in service.  The diagnosis of chondromalacia is a 
diagnosis of a chronic disorder.  The subsequent injury to 
the right knee with a diagnosis of a partial tear of the 
medial collateral ligament is indicative of a chronic right 
knee disorder.  The regulations state that a showing of a 
chronic disorder requires identification of the disease 
entity.  In this case we have diagnoses of both 
chondromalacia and a partial tear of the ligament.  More than 
isolated findings are required.  There must be sufficient 
observation to establish chronicity.  After the injury in 
August 1993, the veteran was treated continuously for the 
following two months.  It was recommended in late September 
1993 that the veteran continue her physical therapy and 
exercises at her next duty station.  The Board has concluded 
a chronic right knee disorder was shown in service.  When a 
chronic disorder is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to an intercurrent cause.  38 C.F.R. 
§ 3.303(b)(2004).  There is no evidence in the record that 
demonstrates the current internal derangement of the right 
knee was the result of any post service event.  For that 
reason the Board has concluded the service connection is 
warranted for a right knee disorder.  

The veteran first complained of left knee pain in October 
1988.  On her Report of Medical History in June 1995 she 
noted a history of a left knee injury.  The veteran has 
explained that she was unable to financially afford medical 
care immediately after her separation from the service and 
was more concerned about the medical needs of her children.  
It is not until September 2001 some six years after her 
separation from the service that the veteran sought medical 
treatment for her left knee pain.  VA records demonstrate the 
veteran reported having left knee pain that was "not new" 
as noted in the October 2001 records.  The veteran has 
offered testimony that her left knee pain began in service.  
That is consistent with the evidence contained in the service 
medical records.  The Board has noted the opinion of the VA 
examiner and found it of little probative value.  He based 
his opinion only on the absence of any findings on the 
separation examination.  There was no reference to the 
notation of a history of a left knee injury on the Report of 
Medical History which occurred at the same time as the 
separation examination.  

The Board has concluded the evidence supports the grant of 
service connection for a left knee disorder.  




ORDER

Service connection for a right knee disorder is granted.  

Service connection for a left knee disorder is granted.  


REMAND

After reviewing the current VA examination report of November 
2004 and the opinions of the veteran's private physician as 
to the etiology of her current back pathology, the Board has 
concluded the veteran should be examined by a neurologist.  

That conclusion is based on the medical history found in the 
claims folder which is as follows: On service enlistment 
examination in March 1986 no disorders of the spine or lower 
extremities were noted.  No defects of the spine or lower 
extremities were found at service entrance in September 1986.  
An undated service medical record noted the veteran 
complained of lower back pain of one weeks duration.  There 
was no evidence of muscle spasm, straight leg raising did not 
increase pain.  The assessment was that the veteran had her 
first episode of mechanical low back pain.  May 1992 service 
medical records indicate the veteran was practicing softball 
and complained of tight muscles in the mid region of the 
back.  The veteran had back pain for one day.  The assessment 
was possible costochondritis.  Approximately two weeks later, 
the veteran complained of upper back pain.  She reported she 
had injured her back doing sit ups.  Examination revealed she 
was tender to palpation along the left trapezius muscle.  The 
diagnosis was trapezius muscle strain.  

A July 1993 physical examination revealed the veteran had an 
area of paresthesias over the superior and lateral area of 
the left knee.  On her July 1993 Report of Medical History 
the veteran denied any history of recurrent back pain.  

In August 1994, the veteran complained of an area of numbness 
around her left knee cap.  On an October 1994 physical 
examination report no disorders of the spine or lower 
extremities were noted.  On her Report of Medical History in 
October 1994 the veteran checked a history of recurrent back 
pain.  On the reverse it was noted the recurrent back pain 
was related to her delivery (the veteran had a child six 
months previously).  A chronological record of medical care 
also noted the veteran was status post a back injury while 
playing softball with no sequelae.  

An August 1994 gynecology record noted that since her 
delivery the veteran had a "pinched nerve", with sciatica 
type pain to mid thigh.  The veteran had an epidural during 
her delivery.  The assessment was probable post-epidural 
neuropathy of the left lower extremity.  A notation was made 
to request an anesthesia consult.  The claims folder does not 
include a report of either a neurology or anesthesia consult 
to evaluate the veteran's symptoms.  

On service separation examination in June 1995 no disorders 
of the spine were noted.  On her Report of Medical History 
the veteran did not check any recurrent back pain.  On the 
reverse it was recorded that the veteran wore a back brace 
for heavy lifting, but there was no history of a back injury.  

A VA examination of the veteran was conducted in September 
2002.  The veteran attributed her low back pain to lifting 
done in service.  She said she had constant back pain.  It 
kept her awake at night.  The pain radiated down her right 
leg.  The veteran was able to bend forward only to 45 
degrees.  Straight leg raising was negative, bilaterally.  
She had bilateral paraspinal muscle spasm.  The diagnosis was 
chronic lumbosacral strain, with no radiculopathy.  

At her hearing at the RO in January 2003 the veteran 
submitted additional records.  They included November 2002 X-
rays of the lumbosacral spine which revealed minimal 
degenerative lipping about the anterior aspect of the 
superior endplate of L2.  The remaining osseous architecture 
was preserved.  A statement from Dr. K. indicated the 
veteran's  minimal degenerative lipping about the anterior of 
the superior endplate of the L2 vertebra was pre-existing and 
not due to any recent event.  

A letter from Dr. C. stated he was the veteran's primary care 
physician and after reviewing the X-ray findings he agreed 
with Dr. K. that the findings were pre-existing and not due 
to any event.  

The current VA examination in November 2004 recorded that the 
veteran had pain which radiated to both buttocks and the 
posterior thigh.  The onset of pain dated to three years 
prior to the examination.  It was accompanied by numbness.  
The right and left paralumbar muscles were tender to 
palpation.  Deep tendon reflexes were 2/4, bilaterally.  
Straight leg raising on the right was to 60 degrees with 
complaints of some low back pain, on the left it was to 70 
degrees with complaints of some low back pain.  In his 
discussion, the VA examiner noted there was minimal facet 
sclerosis at L5-S1 which the radiologist reported was 
probably a developmental variant, plus partial lumbarization 
of S1, which was congenital.  

The records raise several questions that may only be 
addressed by a competent medical professional.  The veteran's 
reports of radiating pain and numbness in service and the 
current findings of pain with straight leg raising, indicate 
the veteran may have symptoms of a neurological nature.  The 
evidence of record also raises the possibility the veteran 
has pathology of the lumbar spine which pre-existed her 
entrance into the service or that current symptoms may be 
related to the epidural administered in service.  

The Board also noted that the veteran told the VA examiner in 
November 2004 that she had injections to her back in the last 
month.  Her back pain was being treated with Skelaxin and 
oxycodone.  There are no records of any treatment for a back 
disorder in the claims folder dated during October 2004.  The 
veteran's records of treatment for a back disorder since her 
separation from the service would be of great probative value 
in determining the correct diagnosis of any current back 
disorder.  

To address those questions the claim is remanded for the 
following actions.  

1.  VA should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder since her separation from the 
service.  The veteran is requested to 
provide the complete names and addresses 
and dates of treatment of all medical 
care providers who have treated her for a 
back disorder since service separation.  

2.  After completion of the development 
ordered in paragraph one, to the extent 
possible, the veteran should be afforded 
a VA neurology examination to determine 
the etiology of her current back 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  
After interviewing and examining the 
veteran and reviewing the medical 
history, the examiner is asked to 
diagnosis any current disorder of the 
back.  As to each disorder diagnosed the 
examiner is asked to answer the 
following:

Is it at least as likely as not (50 
percent chance) that any currently 
diagnosed disorder of the back began in 
service?

Did any current back disorder pre-exist 
the veteran's entrance into the service?  

If so, did the symptoms of back pain 
noted in service medical records 
represent an increase in the underlying 
pathology of the veteran's pre-existing 
back disorder in service?  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


